Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement, dated as of May 26, 2011 (this
“Amendment”), is entered into by and among NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a
Delaware limited partnership (“Intermediate Holdings”), the Subsidiary
Guarantors, the Lenders, UBS AG, Stamford Branch, as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders, and as collateral agent
(in such capacity, “Collateral Agent”) for the Secured Parties.

RECITALS

A. The Borrower, Intermediate Holdings and the other Loan Parties party thereto,
the Administrative Agent, the Collateral Agent and the Lenders are parties to
that certain Credit Agreement, dated as of December 9, 2009 (as amended hereby
and as it may be from time to time hereafter amended, restated or otherwise
modified from time to time, the “Credit Agreement”).

B. The Borrower has requested that the Administrative Agent, Collateral Agent
and Lenders agree to certain amendments to the Credit Agreement, including,
among other things, in order to extend the maturity date thereof, all as and to
the extent set forth in this Amendment and subject to the terms and conditions
set forth in this Amendment.

C. The Administrative Agent, Collateral Agent and Lenders are willing to so
amend the Credit Agreement as and to the extent, and subject to the terms and
conditions, set forth in this Amendment.

D. This Amendment shall constitute a Loan Document and these Recitals shall be
construed as part of this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, the Borrower by the
Lenders, the Borrower, the other Loan Parties, the Administrative Agent, the
Collateral Agent and the Lenders hereby agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Credit Agreement (as amended hereby).

2. Amendments. Subject to the terms and conditions hereof, the Credit Agreement
is hereby amended as follows:

2.1. Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following new defined term in the appropriate alphabetical order:



--------------------------------------------------------------------------------

“First Amendment Date” shall mean May 26, 2011.

2.2. Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating in its entirety the definition of “Applicable Fee” as
follows:

“Applicable Fee” shall mean, with respect to the Revolving Commitment, (a) for
any day during the period from and including the Closing Date through but
excluding the First Amendment Date, (i) 0.75% if the average of the daily
aggregate Revolving Exposures for the immediately preceding fiscal quarter was
greater than 50% of the aggregate Revolving Commitments and (ii) 1.00% if the
average of the daily aggregate Revolving Exposures for the immediately preceding
fiscal quarter was less than or equal to 50% of the aggregate Revolving
Commitments and (b) for any day from and including the First Amendment Date,
0.50%.

2.3. Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating in its entirety the definition of “Applicable Margin” as
follows:

“Applicable Margin” shall mean, with respect to any Loan, (a) for any day during
the period from and including the Closing Date through but excluding the First
Amendment Date, (i) 3.00% for ABR Loans and (ii) 4.00% for Eurodollar Loans and
(b) for any day from and including the First Amendment Date, (i) 1.50% for ABR
Loans and (ii) 2.50% for Eurodollar Loans.

2.4. Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating in its entirety the definition of “Revolving Maturity
Date” as follows:

“Revolving Maturity Date” shall mean September 15, 2015.

2.5. Section 2.05(c) (LC and Fronting Fees) of the Credit Agreement is hereby
amended by amending and restating clause (y) of subsection (i) thereof in its
entirety as follows:

“(y) to Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at a
rate of (A) 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date through but excluding the First
Amendment Date and (B) 0.15% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the First Amendment Date to
but excluding the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any LC Exposure, in each case as well
as Issuing Bank’s customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.”

 

2



--------------------------------------------------------------------------------

2.6. Section 6.01 (Indebtedness) of the Credit Agreement is hereby amended by
amending and restating clause (iii) of subsection (b) thereof in its entirety as
follows:

“and (iii) Indebtedness under the Second Lien Notes issued on the Closing Date
or on or about the First Amendment Date and any related guarantees (including
any notes and guarantees issued in exchange therefor in accordance with the
registration rights document entered into in connection with the issuance of
such Second Lien Notes and any related guarantees) and any refinancing or
renewal of such Second Lien Notes (together with any notes and guarantees issued
in exchange for such refinancing or renewed Indebtedness in accordance with any
registration rights agreement entered into in connection therewith); provided
that any such refinancing or renewal of such Second Lien Notes shall (A) be used
solely to refinance (including the payment of premium, accrued and unpaid
interest and fees and expenses in connection therewith) and replace such Second
Lien Notes in full, (B) be in an aggregate principal amount not to exceed $240
million, (C) be subject to the terms of the Intercreditor Agreement and
(D) contain terms and conditions no worse for the Secured Parties or the Loan
Parties than those of such Second Lien Notes as in effect on the First Amendment
Date;”.

2.7. Section 6.07 (Dividends) of the Credit Agreement is hereby amended by
amending and restating subsection (f) thereof in its entirety as follows:

“(f) Dividends to Holdings for the purpose of Retiring Parent Debt (including
the payment of premium, accrued and unpaid interest and fees and expenses in
connection therewith) using the net proceeds of (i) Indebtedness incurred
pursuant to Section 6.01(m) or Section 6.01(n) or (ii) the additional Second
Lien Notes issued on or about the First Amendment Date;”.

3. Consent to Amendment to Second Lien Indenture. The Administrative Agent.
Collateral Agent and Lenders hereby consent to the amendment to the Second Lien
Indenture in substantially the form attached hereto as Exhibit A.

4. Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders, as of the date hereof, that:

4.1. The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary action on the part of such
Loan Party, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower and each other Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ and
secured parties’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

4.2. Each of the execution, delivery and performance of this Amendment by each
Loan Party and the consummation of the transactions contemplated hereby (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any

 

3



--------------------------------------------------------------------------------

Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, and (ii) consents, approvals, registrations, filings or
actions the failure of which to obtain or perform could not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Company, (c) will not violate any Requirement of
Law, (d) will not violate or result in a default or require any consent or
approval under any indenture, agreement or other instrument binding upon any
Company or its property, or give rise to a right thereunder to require any
payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens created by the Loan
Documents and Permitted Liens.

4.3. No Default or Event of Default has occurred and is continuing under the
Credit Agreement or any other Loan Document or will occur and be continuing as a
result of the execution, delivery and performance of this Amendment or the
consummation of any of the other actions contemplated hereby.

5. Conditions Precedent to Effectiveness. The effectiveness of the amendments
and other agreements set forth in this Amendment are subject in each instance to
the satisfaction of each of the following conditions precedent, each in a manner
reasonably satisfactory to the Administrative Agent:

5.1. Amendment. This Amendment shall have been duly executed and delivered by
each Loan Party, the Administrative Agent, the Collateral Agent and the Lenders.

5.2. Upfront Fee. The Administrative Agent shall have received an upfront
amendment fee, for the benefit of the Lenders, in an amount equal to $250,000.

5.3. Issuance of Additional Second Lien Notes. Additional Second Lien Notes in
the aggregate principal amount of $60,000,000 shall have been issued pursuant to
the terms of the Second Lien Indenture (as amended by that certain Supplemental
Indenture, dated as of May 20, 2011, and as further amended by that certain
Second Supplemental Indenture, dated as of May 26, 2011), and the proceeds
thereof shall have been applied to repay in full the outstanding Existing
Holdings Notes.

5.4. Amendment to Intercreditor Agreement. An amendment to the Intercreditor
Agreement in the form of Exhibit B attached hereto shall have been duly executed
and delivered by the Administrative Agent, Collateral Agent, Second Lien Trustee
and each Loan Party and all conditions to the effectiveness thereof shall have
been satisfied.

6. Reference to and Effect Upon the Credit Agreement and other Loan Documents.

6.1. Full Force and Effect. Each Loan Party hereby consents to this Amendment
and hereby confirms and agrees that (a) each Loan Document to which it is a
party is, and shall continue to be, in full force and effect and each is hereby
ratified and confirmed in all respects, and (b) the Liens granted by such Loan
Party on all Collateral of such Loan Party continue to secure the payment of all
of the Secured Obligations.

 

4



--------------------------------------------------------------------------------

6.2. No Waiver. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not, except as specifically provided
herein be deemed to (a) be a consent to any waiver of any term or condition, or
to any amendment or modification of any term or condition of the Credit
Agreement or any other Loan Document or (b) prejudice any right, power or remedy
which any Agent or any Lender now has or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.

6.3. Certain Terms. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
“pdf” shall be as effective as delivery of a manually executed counterpart
signature page to this Amendment.

8. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9. Successors. The provisions of this Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS (INCLUDING STATUTES OF LIMITATION) OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

11. Costs and Expenses. As provided in Section 10.03 of the Credit Agreement,
the Borrower shall pay the reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment.

12. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  
/s/ Leigh Ginter   Name:   Leigh Ginter   Title:   Chief Financial Officer
NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:   /s/ Leigh Ginter   Name:   Leigh
Ginter   Title:   Chief Financial Officer NORCRAFT FINANCE CORP. By:   /s/ Leigh
Ginter   Name:   Leigh Ginter   Title:   Vice President NORCRAFT CANADA
CORPORATION By:   /s/ Leigh Ginter   Name:   Leigh Ginter   Title:   Vice
President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent By:   /s/ Mary E. Evans   Name:   Mary E. Evans   Title:   Associate
Director By:   /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:   Associate
Director UBS LOAN FINANCE LLC, as Swingline Lender and a Lender By:   /s/ Mary
E. Evans   Name:   Mary E. Evans   Title:   Associate Director By:   /s/ Irja R.
Otsa   Name:   Irja R. Otsa   Title:   Associate Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

 

 

NORCRAFT COMPANIES, L.P.

and

NORCRAFT FINANCE CORP.

as Issuers,

the GUARANTOR named herein,

as Guarantor,

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

 

SECOND SUPPLEMENTAL INDENTURE

 

 

Dated as of May 26, 2011

 

 

10  1/2% Senior Secured Second Lien Notes due 2015

 

 

 

 

-2-



--------------------------------------------------------------------------------

This SECOND SUPPLEMENTAL INDENTURE dated as of May 26, 2011 (the “Second
Supplemental Indenture”), is by and among Norcraft Companies, L.P., a Delaware
limited partnership (the “Issuer”), Norcraft Finance Corp., a Delaware
corporation (the “Co-Issuer” and, together with the Issuer, the “Issuers”),
Norcraft Canada Corporation, a Nova Scotia unlimited liability company (the
“Guarantor” and, collectively with the Issuers, the “Norcraft Parties”), and
U.S. Bank National Association, a national banking association, as trustee (the
“Trustee”) and as collateral agent (the “Collateral Agent”) under the Indenture
referred to below.

WHEREAS, the Norcraft Parties, the Trustee and the Collateral Agent have entered
into an Indenture dated as of December 9, 2009, relating to the Issuers’ 10 1/2%
Senior Secured Second Lien Notes due 2015 (the “Outstanding 10 1/2% Notes”),
which Indenture was supplemented by the First Supplemental Indenture (the “First
Supplemental Indenture”) dated as of May 20, 2011 (as may be further amended,
supplemented or otherwise modified from time to time, the “Indenture”);

WHEREAS, the Norcraft Parties desire and have requested that the Trustee and the
Collateral Agent join them in the execution and delivery of this Second
Supplemental Indenture in order to establish and provide for the issuance by the
Issuers of an additional $60,000,000 aggregate principal amount of 10 1/2%
Senior Secured Second Lien Notes due 2015 (the “Additional 10 1/2% Notes”);

WHEREAS, Section 2.02 of the Indenture provides for the issuance of Additional
Notes and the First Supplemental Indenture authorized the execution and delivery
of this Second Supplemental Indenture to evidence the creation of the Additional
10 1/2% Notes;

WHEREAS, the Additional 10 1/2% Notes shall constitute Additional Notes pursuant
to the Indenture;

WHEREAS, the conditions set forth in the Indenture for the execution and
delivery of this Second Supplemental Indenture have been complied with;

WHEREAS, the Norcraft Parties have done all things necessary to make this Second
Supplemental Indenture a valid agreement of the Norcraft Parties in accordance
with the terms of the Indenture and have satisfied all other conditions required
under Article Nine of the Indenture; and

WHEREAS, pursuant to Section 9.07, the Trustee and the Collateral Agent are
authorized to execute and deliver this Second Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for the good and valuable
consideration, the receipt of which is hereby acknowledged, in order to
establish the terms of the Additional 10 1/2% Notes, the Norcraft Parties agree
with the Trustee and the Collateral Agent as follows:

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION.



--------------------------------------------------------------------------------

DEFINITIONS. Except as otherwise expressly provided herein or unless the context
otherwise requires, capitalized terms used but not defined in this Second
Supplemental Indenture (including in the preamble and recitals hereto) shall
have the meanings assigned to them in the Indenture.

REFERENCE TO AND EFFECT ON INDENTURE. Upon the date hereof, each reference in
the Indenture to “this Indenture,” “hereunder,” “hereof,” or “herein” shall mean
and be a reference to the Indenture as supplemented by this Second Supplemental
Indenture, unless the context requires otherwise. This Second Supplemental
Indenture shall form a part of the Indenture for all purposes.

GENERAL TERMS AND CONDITIONS OF THE ADDITIONAL 10 1/2% NOTES.

ADDITIONAL 10 1/2% NOTES.

The Additional 10 1/2% Notes shall constitute Additional Notes and be governed
under the Indenture and executed and delivered in the manner contemplated
therein and each Guarantor shall Guarantee such Additional 10 1/2% Notes as set
forth in Article Eleven of the Indenture.

FORM OF ADDITIONAL 10 1/2% NOTES.

The Additional 10 1/2% Notes shall initially be evidenced by a Global Note (the
“Global Note”) substantially in the form of Exhibit A hereto.

MISCELLANEOUS.

AMENDMENT AND SUPPLEMENT.

This Second Supplemental Indenture or the Additional 10 1/2% Notes may be
amended or supplemented as provided for in the Indenture.

GOVERNING LAW

This Second Supplemental Indenture, the Additional 10 1/2% Notes and the related
Note Guarantees shall be governed by and construed in accordance with the laws
of the State of New York, as applied to contracts made and performed within the
State of New York, without regard to principles of conflicts of law.

COUNTERPART ORIGINALS

The parties may sign any number of copies of this Second Supplemental Indenture.
Each signed copy shall be an original, but all of them together represent the
same agreement.

 

-2-



--------------------------------------------------------------------------------

EFFECT OF HEADINGS

The sections of this Second Supplemental Indenture have been inserted for
convenience of reference only, are not to be considered a part of this Second
Supplemental Indenture and shall in no way modify or restrict any of the terms
or provisions hereof.

[Signature pages follow.]

 

-3-



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the parties have caused this Second Supplemental Indenture
to be duly executed, all as of the date first above written.

 

NORCRAFT COMPANIES, L.P.

By: NORCRAFT GP, L.L.C.

as General Partner

By:       Name:     Title:   NORCRAFT FINANCE CORP. By:       Name:     Title:  
NORCRAFT CANADA CORPORATION By:       Name:     Title:  

 

S-1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Trustee By       Name:     Title:   U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent By       Name:     Title:  

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the OID Legend, if applicable pursuant to the provisions of the
Indenture]

NORCRAFT COMPANIES, L.P.

NORCRAFT FINANCE CORP.

10  1/2% Senior Secured Second Lien Notes due 2015

CUSIP No.            

No.    $                        

NORCRAFT COMPANIES, L.P., a Delaware limited partnership (the “Issuer”), and
NORCRAFT FINANCE CORP., a Delaware corporation (the “Co-Issuer” and, together
with the Issuer, the “Issuers”), for value received promise to pay to CEDE & CO.
or its registered assigns, the principal sum of                      on
December 15, 2015.

Interest Payment Dates: June 15 and December 15, commencing June 15, 2011.

Record Dates: June 1 and December 1.

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this Note to be signed manually or
by facsimile by its duly authorized officer.

Dated:

 

NORCRAFT COMPANIES, L.P.,

as Issuer

 

By: Norcraft GP, L.L.C.,

    its General Partner

By:

   

Name:

 

Title:

 

NORCRAFT FINANCE CORP.,

as Co-Issuer

By:    

Name:

 

Title:

 

 

A-2



--------------------------------------------------------------------------------

This is one of the 10 1/2% Senior Secured Second Lien Notes due 2015 described
in the within-mentioned Indenture.

 

Dated:    

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

    By:             Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

(Reverse of Note)

10  1/2% Senior Secured Second Lien Notes due 2015

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

SECTION 1. Interest. Norcraft Companies, L.P., a Delaware limited partnership
(the “Issuer”) and Norcraft Finance Corp., a Delaware corporation (the
“Co-Issuer” and, together with the Issuer, the “Issuers”), promise to pay
interest on the principal amount of this Note at 10 1/2% per annum, which will
be deemed to have accrued from December 15, 2010 and will accrue until maturity.
The Issuers will pay interest semi-annually on June 15 and December 15 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each an “Interest Payment Date”), commencing June 15, 2011. Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from the date of original issuance. The Issuers
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand to the extent lawful at the interest rate applicable to the Notes; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

SECTION 2. Method of Payment. The Issuers will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the June 1 or December 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be issued in
denominations of $2,000 or integral multiples of $1,000 in excess thereof. The
Issuers shall pay principal, premium, if any, and interest on the Notes in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts (“U.S. Legal Tender”).
Principal, premium, if any, and interest on the Notes will be payable at the
office or agency of the Issuers maintained for such purpose except that, at the
option of the Issuers, the payment of interest may be made by check mailed to
the Holders of the Notes at their respective addresses set forth in the register
of Holders of Notes; provided that all payments of principal, premium and
interest with respect to Notes the Holders of which have given wire transfer
instructions to the Issuers at least ten Business Days prior to the relevant
Interest Payment Date will be required to be made by wire transfer of
immediately available funds to the accounts specified by the Holders thereof.
Until otherwise designated by the Issuers, the Issuers’ office or agency in New
York will be the office of the Trustee maintained for such purpose.

SECTION 3. Paying Agent and Registrar. Initially, U.S. Bank National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuers may change any Paying Agent or Registrar without notice
to any Holder. The Issuers or any of their Subsidiaries may act in any such
capacity.

 

A-4



--------------------------------------------------------------------------------

SECTION 4. Indenture. The Issuers issued the Notes under an Indenture dated as
of December 9, 2009, as amended or supplemented from time to time (the
“Indenture”) by and among the Issuer, the Co-Issuer, the Guarantors, the
Collateral Agent and the Trustee. The terms of the Notes include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb) (the “Trust
Indenture Act”). The Notes are subject to all such terms, and Holders are
referred to the Indenture and the Trust Indenture Act for a statement of such
terms.

SECTION 5. Optional Redemption. Except as set forth in Section 6 hereof and the
paragraph immediately below, the Notes may not be redeemed prior to December 15,
2012. At any time or from time to time on or after December 15, 2012, the
Issuer, at its option, may redeem the Notes, in whole or in part, upon not less
than 30 nor more than 60 days’ notice, at the redemption prices (expressed as
percentages of principal amount) set forth below, together with accrued and
unpaid interest thereon, if any, to the Redemption Date, if redeemed during the
12-month period beginning December 15 of the years indicated:

 

Year

   Percentage  

2012

     105.250 % 

2013

     102.625 % 

2014 and thereafter

     100.000 % 

Prior to December 15, 2012, the Issuer may redeem the Notes, in whole or in
part, at a redemption price equal to 100% of the principal amount thereof, plus
the Applicable Premium as of, plus accrued and unpaid interest thereon, if any,
to the Redemption Date.

SECTION 6. Optional Redemption upon Qualified Equity Offering. (a) At any time
prior to December 15, 2012, the Issuer may redeem up to 35% of the aggregate
principal amount of Notes with the net cash proceeds of one or more Qualified
Equity Offerings at a redemption price equal to 110.50% of the principal amount
of the Notes to be redeemed, plus accrued and unpaid interest thereon, if any,
to the Redemption Date; provided that (i) at least 65% of the aggregate
principal amount of Notes issued under the Indenture remains outstanding
immediately after the occurrence of such redemption and (ii) such redemption
shall occur within 90 days of the date of the closing of any such Qualified
Equity Offering.

SECTION 7. Mandatory Redemption. For the avoidance of doubt, an offer to
purchase pursuant to Section 8 hereof shall not be deemed a redemption. The
Issuers shall not be required to make mandatory redemption payments with respect
to the Notes.

SECTION 8. Repurchase at Option of Holder. Upon the occurrence of a Change of
Control, and subject to certain conditions set forth in the Indenture, the
Issuers will be required to offer to purchase all of the outstanding Notes at a
purchase price equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, thereon to the date of repurchase.

The Issuers are, subject to certain conditions and exceptions, obligated to make
an offer to purchase Notes at 100% of their principal amount, plus accrued and
unpaid interest, if

 

A-5



--------------------------------------------------------------------------------

any, thereon to the date of repurchase, with certain net cash proceeds of
certain sales or other dispositions of assets in accordance with the Indenture.

SECTION 9. Notice of Redemption. Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at its registered address. Notes in
denominations larger than $2,000 may be redeemed in part. If any Note is to be
redeemed in part only, the notice of redemption that relates to such Note shall
state the portion of the principal amount thereof to be redeemed. A new Note in
principal amount equal to the unredeemed portion thereof will be issued in the
name of the Holder thereof upon cancellation of the original Note. On and after
the redemption date interest ceases to accrue on Notes or portions thereof
called for redemption.

SECTION 10. Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $2,000 or integral multiples of $1,000 in
excess thereof. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuers and the
Registrar are not required to transfer or exchange any Note selected for
redemption. Also, the Issuers and the Registrar are not required to transfer or
exchange any Notes for a period of 15 days before a selection of Notes to be
redeemed.

SECTION 11. Persons Deemed Owners. The registered Holder of a Note may be
treated as its owner for all purposes.

SECTION 12. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the Notes
then outstanding, and any existing Default or compliance with any provision may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding. Without notice to or consent of any
Holder, the parties thereto may amend or supplement the Indenture and the Notes
to, among other things, cure any ambiguity, defect or inconsistency in the
Indenture, provide for uncertificated Notes in addition to certificated Notes,
maintain the qualification of the Indenture under the Trust Indenture Act, or
make any change that does not materially adversely affect the rights of any
Holder of a Note.

SECTION 13. Defaults and Remedies. If an Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes generally may declare all the Notes to be due and
payable immediately. Notwithstanding the foregoing, in the case of a Default
arising from certain events of bankruptcy or insolvency as set forth in the
Indenture, with respect to the Issuer, the Co-Issuer or the General Partner, all
outstanding Notes will become due and payable without further action or notice.
Holders of the Notes may not enforce the Indenture or the Notes except as
provided in the Indenture. Subject to certain limitations, Holders of a majority
in principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes notice of any continuing Default (except a Default relating to the payment
of principal or interest including an accelerated payment or the failure to make
a payment on the

 

A-6



--------------------------------------------------------------------------------

Change of Control Payment Date or the Net Proceeds Payment Date pursuant to a
Net Proceeds Offer) or a Default in complying with the provisions of Article
Five of the Indenture if it determines that withholding notice is in their
interest. The Holders of a majority in aggregate principal amount of the Notes
then outstanding by notice to the Trustee may on behalf of the Holders of all of
the Notes waive any existing Default and its consequences under the Indenture
except a continuing Default in the payment of interest on, or the principal of,
or the premium on, the Notes.

SECTION 14. Restrictive Covenants. The Indenture contains certain covenants
that, among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to make restricted payments, to incur indebtedness, to create
liens, to sell assets, to permit restrictions on dividends and other payments by
Restricted Subsidiaries of Issuer, to consolidate, merge or sell all or
substantially all of its assets or to engage in transactions with affiliates.
The limitations are subject to a number of important qualifications and
exceptions. The Issuers must annually report to the Trustee on compliance with
such limitations.

SECTION 15. No Recourse Against Others. No director, officer, employee,
incorporator, stockholder, partner, member or manager of the Issuer, the
Co-Issuer or any Guarantor or the General Partner shall have any liability for
any obligations of the Issuers under the Notes or the Indenture, or of any
Guarantor under its Note Guarantee or for any claim based on, in respect of, or
by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes.

SECTION 16. Note Guarantees. This Note will be entitled to the benefits of
certain Note Guarantees made for the benefit of the Holders. Reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and obligations thereunder of the Guarantors, the Trustee and the
Holders.

SECTION 17. Collateral. The Notes, the Note Guarantees as well as certain Other
Pari Passu Secured Indebtedness are secured by a Second-Priority Lien on the
Collateral, subject to Permitted Liens, on the terms and conditions set forth in
the Indenture, the Intercreditor Agreement and the Security Documents. The
Collateral Agent holds the Second-Priority Lien on the Collateral in trust for
the benefit of the Trustee and the Holders as well as the holders of certain
Other Pari Passu Secured Indebtedness, in each case pursuant to the Indenture,
the Security Documents, the Intercreditor Agreement and any documents relating
to such Other Pari Passu Secured Indebtedness. Each Holder, by accepting this
Note, consents and agrees to the terms of the Security Documents (including the
provisions providing for the foreclosure and release of Collateral) and the
Intercreditor Agreement as the same may be in effect or may be amended from time
to time in accordance with their terms and the Indenture, and authorizes and
directs the Collateral Agent to enter into the Security Documents and the
Intercreditor Agreement, and to perform its obligations and exercise its rights
thereunder in accordance therewith.

SECTION 18. Trustee Dealings with the Issuers. The Trustee under the Indenture,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuers, their Subsidiaries or their
respective Affiliates as if it were

 

A-7



--------------------------------------------------------------------------------

not the Trustee.

SECTION 19. Authentication. This Note shall not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.

SECTION 20. Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).

SECTION 21. Additional Rights of Holders of Restricted Global Notes and
Restricted Certificated Notes. Pursuant to, but subject to the exceptions in,
the Registration Rights Agreement, the Issuers and the Guarantors will be
obligated to consummate an exchange offer pursuant to which the Holder of this
Note shall have the right to exchange this Note for a 10 1/2% Senior Secured
Second Lien Note due 2015 of the Issuers which shall have been registered under
the Securities Act, in like principal amount and having terms identical in all
material respects to this Note (except that such note shall not be entitled to
Additional Interest). The Holders shall be entitled to receive certain
Additional Interest in the event such exchange offer is not consummated or the
Notes are not offered for resale and upon certain other conditions, all pursuant
to and in accordance with the terms of the Registration Rights Agreement.1

SECTION 22. CUSIP Numbers. The Issuers in issuing the Notes may use “CUSIP”
numbers, “ISINs” and “Common Code” numbers (if then generally in use) and, if
so, the Trustee shall use CUSIP numbers, ISINs and “Common Code” numbers in
notices of redemption or exchange as a convenience to Holders; provided,
however, that any such notice may state that no representation is made as to the
correctness of such numbers, either as printed on the Notes or as contained in
any notice of a redemption that reliance may be placed only on the other
identification numbers printed on the Notes and that any such redemption shall
not be affected by any defect in or omission of such numbers. The Issuer shall
promptly advise the Trustee in writing of any change in the CUSIP numbers, ISINs
and Common Code numbers.

SECTION 23. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
applicable principles of conflicts of laws to the extent that the application of
the laws of another jurisdiction would be required thereby.

The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture.

 

 

1 

This Section not to appear on Exchange Notes.

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

I or we assign and transfer this Note to

 

 

 

 

(Print or type name, address and zip code of assignee or transferee)

 

 

(Insert Social Security or other identifying number of assignee or transferee)

and irrevocably appoint                                          
                            agent to transfer this Note on the books of the
Issuers. The agent may substitute another to act for him.

 

Dated: _______________     Signed:             (Sign exactly as name appears on
the other side of this Note)

 

Signature Guarantee:             Participant in a recognized Signature Guarantee
Medallion Program (or other signature guarantor program reasonably acceptable to
the Trustee)

In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date of the declaration by the SEC of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Note (which
effectiveness shall not have been suspended or terminated at the date of the
transfer) and (ii) the date following the first anniversary of the original
issuance of this Note, the undersigned confirms that it has not utilized any
general solicitation or general advertising in connection with the transfer:

[Check One]

 

(1)¨ to the Issuer, the Co-Issuer or a subsidiary thereof; or

 

(2)¨ pursuant to and in compliance with Rule 144A under the Securities Act; or

 

(3)¨ outside the United States to a “foreign purchaser” in compliance with Rule
904 of Regulation S under the Securities Act; or

 

(4)¨ pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

 

(5)¨ pursuant to an effective registration statement under the Securities Act;
or

 

A-9



--------------------------------------------------------------------------------

(6)¨ pursuant to another available exemption from the registration statement
requirements of the Securities Act of 1933;

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Issuers as defined in Rule 144
under the Securities Act (an “Affiliate”):

 

  ¨ The transferee is an Affiliate of the Issuer or the Co-Issuer.

Unless one of the items is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if item (3), (4) or (6) is
checked, the Issuer, the Co-Issuer or the Trustee may require, prior to
registering any such transfer of the Notes, in their sole discretion, such
written legal opinions, certifications (including an investment letter in the
case of box (3)) and other information as the Trustee, the Issuer or the
Co-Issuer has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.16 of the Indenture shall have
been satisfied.

 

Dated:         Signed:             (Sign exactly as name appears on the other
side of this Note) Signature Guarantee:               Participant in a
recognized Signature Guarantee Medallion Program (or other signature guarantor
program reasonably acceptable to the Trustee)      

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuers as the undersigned has

 

A-10



--------------------------------------------------------------------------------

requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:                 NOTICE:   To be executed by an executive officer

 

A-11



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL NOTES]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

  

Amount of decrease in
Principal amount of this
Global Note

  

Amount of increase in
Principal amount of this
Global Note

  

Principal amount of this
Global Note following such
decrease or increase

  

Signature of authorized
officer of Trustee or Notes
Custodian

 

A-12



--------------------------------------------------------------------------------

FORM OF TRANSFEREE LETTER OF REPRESENTATION

Norcraft Companies, L.P.

3020 Denmark Avenue

Suite 100

Eagan, MN 55121

U.S. Bank National Association

Corporate Trust Services

60 Livingston Avenue

St. Paul, MN 55107

Attention: Corporate Trust Administration – Global Finance Unit

Ladies and Gentlemen:

This certificate is delivered to request a transfer of US$60,000,000 principal
amount of the 10 1/2% Senior Secured Second Lien Notes due 2015 (the “Additional
10 1/2% Notes”) of Norcraft Companies, L.P., a Delaware limited partnership (the
“Issuer”), all as described in the confidential offering memorandum (the
“offering memorandum”) relating to the offering.

Upon transfer, the Notes would be registered in the name of the new beneficial
owner as follows:

 

Name:                                            
                                         
                                         
                                               

Address:                                            
                                         
                                         
                                           

Taxpayer ID Number:                                            
                                         
                                                               

The undersigned represents and warrants to you that:

1. We understand that the Additional 10 1/2% Notes have not been registered
under the Securities Act and, unless so registered, may not be sold except as
permitted in the following sentence. We agree, on our own behalf and on behalf
of any investor account for which we purchasing Additional 10 1/2% Notes, to
offer, sell or otherwise transfer such Additional 10 1/2% Notes prior to the
date that is two years after the later of the date of original issue and the
last date on which the Issuer or any affiliate of the Issuer was the owner of
such Additional 10 1/2% Notes (or any predecessor thereto) (the “Resale
Restriction Termination Date”) only (a) to the Issuer, (b) pursuant to a
registration statement that has been declared effective under the Securities
Act, (c) in a transaction complying with the requirements of Rule 144A under the
Securities Act (“Rule 144A”) to a person we reasonably believe is a “qualified
institutional buyer” under Rule 144A (a “QIB”) that purchases for its own
account or for the account of a QIB and to whom notice is given that the
transfer is being made in reliance on Rule 144A, (d) pursuant to offers and
sales that occur outside the United States within the meaning of

 

A-13



--------------------------------------------------------------------------------

Regulation S under the Securities Act, or (e) pursuant to any other available
exemption from the registration requirements of the Securities Act, subject in
each of the foregoing cases to any requirements of law that the disposition of
our property or the property of such investor account or accounts be at all
times within our or their control and in compliance with any applicable state
securities laws. The foregoing restrictions on resale will not apply subsequent
to the Resale Restriction Termination Date.

 

(Name of Transferee) By:       Name:   Title: Address:

Date

 

A-14



--------------------------------------------------------------------------------

NOTE GUARANTEE

For value received, each of the undersigned hereby unconditionally guarantees,
as principal obligor and not only as a surety, to the Holder of this Note the
cash payment in United States dollars of principal of, premium, if any, and
interest on this Note in the amounts and at the times when due and interest on
the overdue principal, premium, if any, and interest, if any, of this Note, if
lawful, and the payment or performance of all other obligations of the Issuers
under the Indenture (as defined below), the Security Documents or the Notes, to
the Holder of this Note and the Trustee, all in accordance with and subject to
the terms and limitations of this Note, Article Eleven of the Indenture and this
Note Guarantee. This Note Guarantee will become effective in accordance with
Article Eleven of the Indenture and its terms shall be evidenced therein. The
validity and enforceability of any Note Guarantee shall not be affected by the
fact that it is not affixed to any particular Note.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of December 9, 2009, among Norcraft Companies,
L.P., a Delaware limited partnership (the “Issuer”) and Norcraft Finance Corp.,
a Delaware corporation (the “Co-Issuer” and, together with the Issuer, the
“Issuers”), the Guarantors named therein and U.S. Bank National Association, as
trustee (in such capacity, the “Trustee”) and collateral agent, as amended or
supplemented (the “Indenture”).

The obligations of the undersigned to the Holders of Notes and to the Trustee
pursuant to this Note Guarantee and the Indenture are expressly set forth in
Article Eleven of the Indenture and reference is hereby made to the Indenture
for the precise terms of the Note Guarantee and all of the other provisions of
the Indenture to which this Note Guarantee relates.

No director, officer, employee, incorporator, stockholder, partner, member or
manager of any Guarantor, as such, shall have any liability for any obligations
of such Guarantors under such Guarantors’ Note Guarantee or for any claim based
on, in respect of, or by reason of, such obligation or its creation.

This Note Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to principles of conflicts
of law. The undersigned Guarantor hereby agrees to submit to the jurisdiction of
the courts of the State of New York in any action or proceeding arising out of
or relating to this Note Guarantee.

This Note Guarantee is subject to release upon the terms set forth in the
Indenture.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused its Note Guarantee to be duly
executed.

Date:

 

[                                 ] By:      

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF AMENDMENT TO INTERCREDITOR AGREEMENT

 

3



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

This Amendment No. 1 to Intercreditor Agreement, dated as of May 20, 2011 (this
“Amendment”), is entered into by and among UBS AG, STAMFORD BRANCH, as First
Lien Agent, U.S. BANK NATIONAL ASSOCIATION, as Original Second Lien Agent and as
Second Lien Collateral Agent, NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware
limited partnership, NORCRAFT FINANCE CORP., a Delaware corporation, and
NORCRAFT CANADA CORPORATION, a Nova Scotia unlimited liability company (each, a
“Guarantor” and, together with the Borrower, each, a “Norcraft Party” and
collectively, the “Norcraft Parties”).

RECITALS

E. The First Lien Agent, the Original Second Lien Agent, the Second Lien
Collateral Agent and the Norcraft Parties are parties to that certain
Intercreditor Agreement, dated as of December 9, 2009 (as amended hereby and as
it may be from time to time hereafter amended, restated or otherwise modified
from time to time, the “Intercreditor Agreement”).

F. The Borrower has requested that the First Lien Agent, the Original Second
Lien Agent and the Second Lien Collateral Agent agree to amend the Intercreditor
Agreement, as and to the extent set forth in this Amendment and subject to the
terms and conditions set forth in this Amendment.

G. The First Lien Agent, the Original Second Lien Agent and the Second Lien
Collateral Agent are willing to so amend the Intercreditor Agreement as and to
the extent, and subject to the terms and conditions, set forth in this
Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Norcraft Parties, the First Lien Agent, the Original
Second Lien Agent and the Second Lien Collateral Agent hereby agree as follows:

13. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Intercreditor Agreement (as amended hereby).

14. Amendment. Subject to the terms and conditions hereof, the Intercreditor
Agreement is hereby amended as follows:

14.1. Section 1.1 (Definitions) of the Intercreditor Agreement is hereby amended
by amending and restating in its entirety the definition of “Senior Secured
Notes” as follows:

“Senior Secured Notes” shall mean, collectively, the 10 1/2% Senior Secured
Second Lien Notes due 2015 issued by Borrower and Norcraft Finance pursuant to
the Second Lien Note Indenture in an aggregate principal amount of up to $240.0
million, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

4



--------------------------------------------------------------------------------

15. Conditions Precedent to Effectiveness. The effectiveness of the amendment
and other agreements set forth in this Amendment are subject in each instance to
the satisfaction of each of the following conditions precedent, each in a manner
reasonably satisfactory to each of the First Lien Agent, the Original Second
Lien Agent and the Second Lien Collateral Agent:

15.1. Requisite Consents. The Controlling Secured Parties (as defined in the
Second Lien Note Indenture) shall have consented to the amendment of the
Intercreditor Agreement in substantially the form hereof.

15.2. Amendment. This Amendment shall have been duly executed and delivered by
each Norcraft Party, the First Lien Agent, the Original Second Lien Agent and
the Second Lien Collateral Agent.

15.3. Issuance of Add-On Notes. The Add-On Notes (as defined in the Second Lien
Note Indenture as in effect upon the effectiveness of this Amendment) shall have
been issued pursuant to the terms of the Second Lien Note Indenture.

15.4. Payment of Consent Fees. The Borrower shall have paid, or caused to be
paid, the Consent Fees (as defined in the Borrower’s Consent Solicitation
Statement, dated May 16, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Consent Solicitation Statement”) with respect to the
Senior Secured Notes) to each Holder of the Notes that has validly tendered (and
not validly revoked) a Consent (as defined in the Consent Solicitation
Statement) prior to the Expiration Date (as defined in the Consent Solicitation
Statement) in accordance with the Consent Solicitation Statement.

16. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Intercreditor Agreement shall remain in full force and effect.

17. Counterparts; Electronic Transmission. This Amendment may be executed in one
or more counterparts, each of which when so executed shall be an original and
all of which shall together constitute one and the same instrument. The exchange
of copies of this Amendment and of signature pages by facsimile or .pdf
transmission shall constitute effective execution and delivery of this Amendment
as to the parties hereto and may be used in lieu of the original Amendment for
all purposes. Signatures of the parties hereto transmitted by facsimile or .pdf
shall be deemed to be their original signatures for all purposes.

18. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

19. Binding on Successors and Assigns. This Amendment shall be binding upon the
First Lien Agent, the other First Lien Secured Parties, any Second Lien Agent,
the other Second Lien Secured Parties, Grantors and their respective permitted
successors and assigns.

 

5



--------------------------------------------------------------------------------

20. GOVERNING LAW. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS AMENDMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY
PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER RULE OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.

21. Section Titles. The section titles contained in this Amendment are and shall
be without substantive meaning or content of any kind whatsoever and are not
part of this Amendment.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWER

 

NORCRAFT COMPANIES, L.P.

By: NORCRAFT GP, L.L.C., its general partner

By:       Name:   Title:

GUARANTORS

 

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

By:       Name:   Title: NORCRAFT FINANCE CORP. By:       Name:   Title:
NORCRAFT CANADA CORPORATION By:       Name:   Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

FIRST LIEN AGENT

 

UBS AG, STAMFORD BRANCH, as First Lien Agent

By:       Name:   Title: By:       Name:   Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ORIGINAL SECOND LIEN AGENT AND SECOND LIEN COLLATERAL AGENT

 

U.S. BANK NATIONAL ASSOCIATION, as Original Second Lien Agent and Second Lien
Collateral Agent

By:       Name:   Title:

 